                           Case 2:19-cv-00159-HYJ-MV ECF No. 24, PageID.86 Filed 07/02/20 Page 1 of 2



                                            IN THE UNITED STATES DISTRICT COURT FOR THE
                                                   WESTERN DISTRICT OF MICHIGAN
                                                         NORTHERN DIVISION

                       RICHARD J. HILL,
                                                                          U.S. District Judge:
                               Plaintiff,                                  Hon. Janet T. Neff
                       v                                                  U.S. Magistrate Judge:
                       JUSTIN WONCH, and                                   Maarten Vermaat
                       TOWNSHIP OF FORSYTH
                                                                          Case No: 2:19-cv-159
                               Defendants.
                                                                      /
                       Phillip B. Toutant (P72992)                        Susan D. MacGregor (P41741)
                       Karl P. Numinen (P46074)                           KITCH DRUTCHAS WAGNER
                       NUMINEN DEFORGE & TOUTANT, P.C.                     VALITUTTI & SHERBROOK
                       Attorneys for Plaintiff                            Attorneys for Defendants
                       105 Meeske Avenue                                  1440 W. Ridge Street, Ste. C
                       Marquette, MI 49855                                Marquette, MI 49855-3199
                       (906) 226-2580                                     (906) 228-0001
                                                                      /

                                                DEFENDANT FORSYTH TOWNSHIP’S
                                              REQUEST FOR PRE-MOTION CONFERENCE

                               Co-Defendant Police Officer Justin Wonch is contemporaneously herewith requesting a

                       Pre-Motion Conference for his anticipated Motion for Summary Judgment, which is expected to

                       raise two alternative grounds for dismissal. In the event Officer Wonch’s motion is granted on

                       either ground, this defendant, Forsyth Township, the officer’s employer, will likewise be entitled

                       to Summary Judgment (for the reasons summarized below). Forsyth Township thus hereby

                       requests permission to file its Motion in compliance with the same briefing schedule as is set for

                       Defendant Justin Wonch.

                               In Count I of the Complaint, Plaintiff Richard “Jack” Hill asserts that Forsyth Police

                       Officer Justin Wonch used excessive force in violation of the Fourth Amendment during an arrest
 Kitch Drutchas
Wagner Valitutti &
   Sherbrook
   ATTORNEYS AND
    COUNSELORS
1440 W. RIDGE STREET
                       on March 22, 2019. Bodycam video exists showing that plaintiff verbally and physically resisted
       SUITE C
MARQUETTE, MICHIGAN
     49855-3199


(906) 228-0001




                       MAR01:74968.1
                        Case 2:19-cv-00159-HYJ-MV ECF No. 24, PageID.87 Filed 07/02/20 Page 2 of 2



                       arrest, and as a result the officer had to use control techniques to subdue and handcuff him.

                       Plaintiff suffered severe injuries apparently as a result of the officer’s knee strikes.

                              Officer Wonch’s motion will seek dismissal of Count I, where the force used was

                       reasonable (and therefore did not violate the plaintiff’s Fourth Amendment rights); and/or where

                       his actions did not violate clearly established law (therefore entitling him to Qualified Immunity).

                              In Count II of the Complaint, plaintiff asserts, pursuant to a Monell theory, that Forsyth

                       Township caused the constitutional violation.

                              The Township’s motion will ask for dismissal if the Officer’s motion is granted, where:

                       (a) The deprivation of a constitutional right is a prerequisite to municipal liability under Section

                       1983. See Pollard v. City of Columbus, 780 F.3d 395, 401 (6th Cir. 2015). Alternatively, where

                       the officer is entitled to dismissal on qualified immunity grounds, then the fact that the right was

                       not clearly established requires the conclusion that the Employer was not reckless or deliberately

                       indifferent to the need for training or other corrective action to prevent a violation of that right. A

                       municipality cannot be deliberately indifferent to a history or pattern of unconstitutional conduct

                       that has not yet been clearly established as such. Sumpter v Wayne County, 868 F.3d 473, 490 (6th

                       Cir. 2017); Arrington Bey v City of Bedford Heights, 858 F.3d 988, 994 (6th Cir. 2017); Hagans v

                       Franklin County Sheriff’s Office, 695 F.3d 505, 511 (6th Cir. 2012).

                              The movant requests that counsel be allowed to attend the pre-motion conference by phone

                       or videoconference in light of the Coronavirus limitations on travel and in-person interactions as

                       well as the distance from Your Honor’s courtroom.

                                                                              Respectfully submitted,

 Kitch Drutchas
Wagner Valitutti &
                                                                              KITCH DRUTCHAS WAGNER
   Sherbrook
   ATTORNEYS AND
    COUNSELORS
1440 W. RIDGE STREET
      SUITE C
                                                                              VALITUTTI & SHERBROOK
MARQUETTE, MICHIGAN
    49855-3199


(906) 228-0001
                       Dated: July 2, 2020                                    By:      /s/ Susan D. MacGregor
                                                                                    Susan D. MacGregor




                                                                          2
